EXHIBIT SETTLEMENT AGREEMENT THIS SETTLEMENT is made this 7th day of December 2007, by and between King of Energy West (“KOEW”), and Who’s Your Daddy, Inc. (“Company”).Collectively, KOEW and the Company are considered to be “Parties” to this agreement. RECITALS WHEREAS, KOEW is owed a total amount of $408,000; WHEREAS, KOEW has $402,358 of the Company’s energy drinks that the Company wishes to purchase from KOEW; and WHEREAS, the Company wishes to settle this claim and make this purchase through the issuance of stock. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the adequacy of which is acknowledged by the parties hereto, and intending to be legally bound, the parties agree as follows: SETTLEMENT 1.Settlement and
